The opinion of the court was delivered, July 3d 1867, by
Agnew, J.
— This is an appeal by the guardian, and the only error assigned is the deduction of $100 from the sum he claimed as compensation. We are therefore not called upon to decide as to the propriety of the mode of settling his account by triennial rests and a charge of compensation upon the balance thus shown at the end of each period of three years. It may be remarked, however, that such a mode of stating an account of the estate in the hands of any accountant has not been favored in this state. There is nothing in the 10th section of the Act of 29fch March 1832, requiring the guardian to present to the Orphans’ Court, at least once in every three years, an account of the management of the minor’s property under his care, to warrant a settlement of the estate and charge for services every three years. These statements are not intended to be confirmed. They do not pass through the register’s office, but are filed in the Orphans’ Court directly, and are intended for information and as a means of preserving the interests of the ward by the evidence thus afforded of his guardian’s transactions. When the guardian is called upon for his final account, he must embrace therein all the items contained in his triennial statements, and not begin with the balance in the last one: § 10, Brightly’s Purd. 1861, p. 279, pi. 39; 5 Barr 93 ; 10 Casey 177 ; 7 Barr 249.
As to the deduction made from the guardian’s charge in this case, we have no evidence except that furnished by the face of the account, and cannot say the court below committed any error. Indeed, the sum allowed appears to be more than 13 per cent, upon the sum originally coming into the guardian’s hands. The error, if any, was against the appellee.
Decree affirmed.